internal_revenue_service department of the treasury washington dc l l wa person to contact o06 ss of me qo-o0 y ep oo telephone number refer reply to t ep ra t3 date jul legend system a state b arrangement x plan y plan z dear this is in response to a request for a private_letter_ruling dated date as supplemented by letters dated date date and date which your authorized representative submitted on your behalf conceming certain proposed transactions your authorized representative submitted the following facts and representations in support of the ruling_request system a is an institution_of_higher_education under the state b education code and is an instrumentality of the state of b system a is comprised of various universities located throughout state b the state b legislature established plan y a governmental_plan under sec_414 of the internal_revenue_code code which is a defined_benefit_plan and plan z a governmental page ‘ plan under sec_414 which is a tax-sheltered annuity plan under sec_403 defined_contribution_plan employees of the component institutions of system a who meet the participation requirements for plan y are required to participate in plan y but some statutory classifications of system a employees may choose to make a one-time irrevocable election to opt_out of participation in plan y and to participate in plan z instead no eligible_employee may elect out of both plan y and plan z plan z isa plan z participants are required to contribute of their current compensation to plan z these contributions are made by automatic payroll deduction the participant’s employer contributes an amount equal to for post-date participants of the participant’s current compensation to plan z participants are offered certain investment options but they cannot alter the applicable_employer or employee contribution percentages nor can they elect to receive funds prior to the participant’s benefit_commencement_date in the state b legislature amended that part of the state b government code which effective date contains plan z to enable an institution_of_higher_education to establish a qualified_governmental_excess_benefit_arrangement as provided by code sec_415 system a established arrangement x which is intended to be such an arrangement arrangement x is a portion of plan z arrangement x states in its introduction that its purpose is to provide participants in plan z that portion of a participant’s benefits that would otherwise be payable under the terms of plan z except for the limitations on benefits imposed by code sec_415 benefits payable to or on behalf of an arrangement x participant equal the participant’s account balance all employees of system a and its components are required to participate in arrangement x if they are participants in plan z and if contributions to plan z by them and on their behalf exceed the limits of code sec_415 contributions to arrangement x may be made only with respect to compensation_for periods of service commencing on or after date your authorized representative has represented that a participant’s contribution to arrangement x is mandatory and no election is provided at any time to the participant directly or indirectly to defer compensation your authorized representative has also represented that there are no after tax contributions to arrangement x a participant’s contribution to arrangement x is determined as follows a each month a participant’s_compensation as defined in arrangement x is multiplied by the plan z employee contribution rate disregarding any limitations on participant contributions under plan z or code sec_415 b participant contributions actually made and credited to plan z as limited by code sec_415 are subtracted from the dollar amount calculated under a above and the resulting difference is the participant’s contribution to arrangement x page the employer’s contribution to arrangement x is calculated in a similar way a each month the plan z employer_contribution rate is multiplied by each participant’s_compensation disregarding any limitations on employer contributions under plan z or code sec_415 b the amount calculated pursuant to a above shall be reduced by employer contributions actually made and credited to plan z and the resulting difference is the employer’s contribution to arrangement x employer contributions to arrangement x are fully vested after one year_of_service participant contributions to arrangement x are fully vested at all times a participant’s right to benefit payments cannot be alienated arrangement x’s related trust trust was established and is maintained for the purpose of its assets may be used to pay benefits under arrangement x and to defray providing benefits under arrangement x the trust is intended to be a rabbi_trust under revproc_92_64 1992_2_cb_422 is represented as such and is maintained separately from plan z reasonable_administrative_costs so long as system a is not insolvent as determined under the terms of the trust in the event of insolvency as determined under the terms of the trust trust assets are subject_to the claims of system a’s creditors trust principal and eamings thereon are held separately from the other funds of system a the trust does not accept contributions from plan z invest plan z funds or pay plan z benefits no participant shall be paid benefits under arrangement x before the participant’s benefit_commencement_date specified in arrangement x participants cannot make withdrawals from arrangement x before the benefit_commencement_date participants elected in writing before date the form in which their benefits would be paid since that date participants have been and will be required to make an election of benefits at the time of enrollment in arrangement x with these enrollments occurring prior to any pay_period for which compensation is deferred based on the above facts and representations your authorized representative has requested the following rulings on your behalf arrangement x is a qualified_governmental_excess_benefit_arrangement as defined in code sec_415 the limits on contributions contained in code sec_415 are inapplicable to contributions under arrangement x page neither the adoption of arrangement x the establishment of the trust the contemplated contribution of funds to the trust nor the crediting of earnings on the trust assets will constitute a transfer of property to a participant for purposes of code sec_83 or sec_1_83-3 of the income_tax regulations neither the adoption of arrangement x the establishment of the trust the contemplated contribution of funds to the trust nor the crediting of eamings on the trust assets will constitute a contribution to a non-exempt employee’s trust under code sec_402 neither the adoption of arrangement x the establishment of the trust the contemplated contribution of funds to the trust nor the crediting of earnings on the trust assets will cause any amount to be included in the gross_income of a participant or his or her beneficiaries under the cash_receipts_and_disbursements_method of accounting pursuant to either the constructive_receipt_doctrine under code sec_451 or the economic_benefit_doctrine under code sec_451 amounts distributed under arrangement x and from the trust will be included in the gross_income of a recipient who is on the cash_receipts_and_disbursements_method of accounting in the year in which such amounts are actually paid or otherwise made available to the recipient whichever is earlier no amount will be considered to have been made available to a participant as a result of the fact that the participant has a right to designate the deemed investment of amounts credited to that participant’s account under arrangement x the limits on contributions contained in code sec_457 and code sec_45 c do not apply to contributions under arrangement x participants in arrangement x will not be taxable pursuant to code sec_457 on any amounts contributed to or held or distributed by the trust income of the trust will constitute income derived from the exercise of an essential_governmental_function exempt from tax under code sec_115 neither contributions to arrangement x on a participant’s behalf or distributions from arrangement x to a participant will be taken into account as wages under code sec_31 a or b with respect to your first and second requested rulings code sec_415 limits the amount of benefits that can be paid under a defined_benefit_plan and the amount of contribution sec_24s page that can be made to a defined_contribution_plan specifically concerning the latter sec_415 states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or percent of the participant’s_compensation annual_addition is generally defined in sec_415 as the sum for any year of employer contributions employee contributions and forfeitures code sec_415 describes the treatment of a qualified_governmental_excess_benefit_arrangement code sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant’s annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by this section excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c benefits described in subparagraph a are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits in the present case arrangement x is a portion of plan z which your authorized representative has stated is a governmental_plan as defined in code sec_414 according to the terms of arrangement x its only stated purpose is to provide participants in plan z that portion of a participant’s benefits that would otherwise be payable under the terms of plan z except for the limitations on benefits imposed by code sec_415 the terms of arrangement x limit participation to plan z participants for whom contributions would exceed the code sec_415 limits contributions to arrangement x are determined solely with reference to contributions limited by sec_415 actually made to plan z and contributions that could be made under the terms of plan z without the limits of sec_415 participant benefits under arrangement x are based solely on the accumulated_contributions with related earnings that represent the difference between the section 415-limited contributions made under the terms of plan z and the contributions payable without the limits of sec_415 therefore we have determined that arrangement x is a portion of a governmental_plan which is maintained solely for the purpose of providing to plan z participants that part of the participant’s annual_benefit otherwise payable under the terms of plan z that exceeds the sec_415 limits and as such meets the requirements of sec_415 your authorized representative has stated in accordance with the terms of arrangement x that participation is automatic and mandatory for plan z participants for whom contributions are limited by code sec_415 the employee contribution percentages to plan z are mandatory page and fixed thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met code sec_415 requires that the trust from which excess_benefits are paid must not form a part of the governmental_plan in this case plan z which contains the excess_benefit arrangement with a certain exception not relevant here maintained separately from plan z and does not accept contributions from plan z invest plan z funds or pay plan z benefits it is not part of plan z therefore we have determined that the requirements of sec_415 are met in the present case since the trust is since arrangement x satisfies all of the requirements of code sec_415 we conclude with respect to your first requested ruling that arrangement x is a qualified_governmental_excess_benefit_arrangement as defined in code sec_415 accordance with sec_415 benefits provided under arrangement x shall not be taken into account in determining whether plan z meets the requirements of sec_415 since the benefits provided under arrangement x are derived solely from contributions and related earnings to arrangement x we conclude with respect to your second requested ruling that the limits on contributions contained in sec_415 are inapplicable to contributions under arrangement x therefore in with respect to your third fourth and fifth requested rulings code sec_415 provides in part that a the taxable_year or years for which amounts in respect to a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 we concluded in the first ruling that arrangement x is a qualified_governmental_excess_benefit_arrangement as defined in code sec_415 accordingly the tax treatment of the amounts distributed to the participants is determined as if arrangement x were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 for purposes of determining the taxation of nonqualified_deferred_compensation arrangements code sec_83 provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture page7 sec_1_83-3 of the regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a non-exempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 in this case arrangement x’s related trust trust was established and is maintained for the purpose of providing benefits under arrangement x the trust is intended to be a grantor_trust rabbi_trust under revproc_92_64 1992_2_cb_422 is represented as such and is maintained separately from plan z accordingly with respect to your third requested ruling assuming that the trust is a rabbi_trust pursuant to revproc_92_64 we conclude that neither the adoption of arrangement x the establishment of the trust the contemplated contribution of funds to the trust nor the crediting of earnings on the trust assets will constitute a transfer of property to a participant for purposes of code sec_83 or sec_1_83-3 of the regulations in addition with respect to your fourth requested ruling we conclude that neither the adoption of arrangement x the establishment of the trust the contemplated contribution of funds to the trust nor the crediting of earnings on the trust assets will constitute a contribution to a non-exempt employee’s trust under code sec_402 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 page under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 affd per curiam 194_f2d_541 6th cir revrul_60_31 situation c b and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors in revrul_72_25 accordingly with respect to your fifth requested ruling we conclude that neither the adoption of arrangement x the establishment of the trust the contemplated contribution of funds to the trust nor the crediting of earnings on the trust assets will cause any amount to be included in the gross_income of a participant or his or her beneficiaries under the cash_receipts_and_disbursements_method of accounting pursuant to either the constructive_receipt_doctrine under code sec_451 or the economic_benefit_doctrine in addition with respect to your sixth requested ruling we conclude that under code sec_451 amounts distributed under arrangement x and from the trust will be included in the gross_income of a recipient who is on the cash_receipts_and_disbursements_method of accounting in the year in which such amounts are actually paid or otherwise made available to the recipient whichever is earlier with respect to your seventh requested ruling we conclude that no amount will be considered to have been made available to a participant as a result of the fact that the participant has a right to designate the deemed investment of amounts credited to that participant’s account under arrangement x with respect to your eighth and ninth requested rulings code sec_457 provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary code sec_457 provides that subsections b and c of code sec_457 do not apply to any qualified_governmental_excess_benefit_arrangement as defined in sec_415 and benefits provided under such an arrangement will not be taken into account in determining whether any other plan is an eligible_deferred_compensation_plan within the meaning of code sec_457 code sec_457 governs the tax treatment of a participant in a plan of an eligible_employer if the plan provides for a deferral of compensation but is not an eligible_deferred_compensation_plan the term eligible_employer is defined in code sec_457 and includes a state or any political_subdivision or any agency_or_instrumentality of a state and any zy page ' other tax-exempt_organization code sec_457 states that sec_457 does not apply to a qualified governmental excess_benefit_plan described in sec_415 in the first ruling we concluded that arrangement x is a qualified_governmental_excess_benefit_arrangement as defined in sec_415 accordingly with respect to your eighth requested ruling we conclude that the limits on contributions contained in code sec_457 and code sec_457 do not apply to contributions under arrangement x respect to your ninth requested ruling we conclude that participants in arrangement x will not be taxable pursuant to code sec_457 on any amounts contributed to or held or distributed by the trust with with respect to your tenth requested ruling sec_415 provides that income accruing to a governmental_plan or to a_trust maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust is exempt from tax under sec_115 in the first ruling we concluded that arrangement x is a qualified_governmental_excess_benefit_arrangement as defined in sec_415 accordingly we conclude with respect to your tenth requested ruling that income of the trust will constitute income derived from the exercise of an essential_governmental_function exempt from tax under code sec_115 with respect to your eleventh requested ruling the federal_unemployment_tax_act futa imposes a tax on every employer with respect to having individuals in its employ equal to a certain percentage of the total wages as defined in sec_3306 paid_by the employer during the calendar_year with respect to employment as defined in sec_3306 see code sec_3301 code sec_3306 provides an exception from the definition of employment for purposes of the futa for services performed in the employ of a state or any political_subdivision thereof or any instrumentality of one or more of the foregoing which is wholly owned by one or more states or political subdivisions and any service performed in the employ of any instrumentality of one or more states or political subdivisions to the extent that the instrumentality is with respect to such service immune under the constitution of the united_states from the tax imposed by sec_3301 based on the above we conclude that to the extent contributions to and benefits paid from arrangement x are paid for services for the system a neither contributions to arrangement x on a participant’s behalf nor distributions from arrangement x to a participant will be taken into account as wages for futa purposes under code sec_3306 page a revproc_2001_1 lr b sec_5 provides that the internal_revenue_service will not issue a letter_ruling if the ruling_request presents an issue that cannot be readily resolved before a regulation or any other published guidance is issued after careful consideration of your request we have concluded that the question of federal_insurance_contributions_act fica tax treatment of a qualified_governmental_excess_benefit_arrangement under sec_415 cannot readily be resolved before published guidance is issued consequently we are unable to rule on that portion of your eleventh requested ruling this ruling letter assumes that plan z is a governmental_plan as defined in code sec_414 and that it is qualified under sec_403 in addition this ruling letter assumes that the trust is a rabbi_trust meeting the requirements of revproc_92_64 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power of attomey on file in this office copies of this letter are being sent to your authorized representatives as listed below sincerely yours priel fern frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter copies to xl
